MEMORANDUM OPINION
                                         No. 04-12-00343-CR

                                            Alex CRANK,
                                              Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                      From the 227th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2007CR10969
                           Honorable Philip A. Kazen, Jr., Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: July 11, 2012

DISMISSED FOR LACK OF JURISDICTION

           On June 4, 2012, appellant filed a notice of appeal with the trial court clerk, stating his

intent to appeal “from the denial of his request for a free appellate record in his cause.” Based on

the documentation attached to appellant’s notice of appeal, it appears that appellant is seeking a

copy of the record to pursue a post-conviction writ of habeas corpus.

           On June 18, 2012, the trial court certified to this court that no ruling was made on the

document filed in the trial court; therefore, no order was ever entered denying appellant’s
                                                                                   04-12-00343-CR


motion. See TEX. R. APP. P. 26.2(a) (permitting appeal of an appealable order). Moreover, this

court has no jurisdiction over post-conviction writs of habeas corpus in felony cases; instead,

jurisdiction is reserved to the district courts and the Texas Court of Criminal Appeals. See TEX.

CODE CRIM. PROC. art. 11.07; Rodriguez v. State, No. 03-04-00076-CR, 2004 WL 635292, at *1

(Tex. App.—Austin Apr. 1, 2004, no pet.) (not designated for publication).

       By order dated June 18, 2012, appellant was ordered to show cause why this appeal

should not be dismissed for lack of jurisdiction. On July 2, 2012, appellant filed a written

response referencing a prior appeal number 04-09-00157-CR, which was transferred from this

court to the Eighth Court of Appeals and assigned appeal number 08-09-00109-CR. This court

has no jurisdiction to consider any issues pertaining to the prior appeal because jurisdiction was

transferred to the Eighth Court of Appeals. Moreover, appellant’s response to our June 18, 2012

order provides no basis for this court to exercise jurisdiction over the pending appeal given that

the trial court has not signed an appealable order to which the June 4, 2012 notice of appeal

relates. Accordingly, this appeal is dismissed for lack of jurisdiction.

                                                      PER CURIAM

DO NOT PUBLISH




                                                -2-